Citation Nr: 1709048	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral eye condition, claimed as glaucoma, as secondary to service connected diabetes mellitus and/or hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 2003 to April 2004.  He also has 1 year and 2 months and 22 days of prior active service (reported by the agency of original jurisdiction (AOJ) as being from August 1987 to January 1988) and had various periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army Reserve. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously before the Board in April 2016. Then, the Board remanded the claim for service connection for an eye disability, to include as secondary to a service-connected disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is required to obtain an adequate examination and opinion.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Also, a Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

By way of history, the Veteran claims that he has a bilateral eye disability that was caused by his service connected diabetes mellitus, type II and/or hypertension.  Specifically, the Veteran claims that after returning from service, he has developed glaucoma and has since sought treatment from a private physician. 
While the Veteran's service treatment record (STRs) reflected a diagnosis of hypertension during service, there was no mention of any eye disability.  The Veteran asserts that his glaucoma did not manifest until after he was diagnosed with diabetes mellitus, type II.  A July 2008 private examination conducted at Dr. Bizer's Vision World indicated that the Veteran was counseled on glaucoma and was prescribed Alphagan drops.  

A November 2008 VA examination confirmed the Veteran's diagnosis of glaucoma (presumed open-angle glaucoma) and recommended regular check-ups.  The examiner also noted that the Veteran suffers from diabetes mellitus with no retinopathy, but did recommend yearly follow-up examinations for a diabetic eye disease.  In addition, the Veteran also submitted a follow up Glaucoma Control Flow Chart monitored by his private physician at Dr. Bizer's Vision World beginning from July 2008 through December 2008.  A November 2010 private examination at Dr. Bizer's Vision World again, confirms a diagnosis of 'borderline glaucoma,' with no signs of diabetic retinopathy.  

An October 2013 VA examination noted that the Veteran was a 'glaucoma suspect' and had started medication in past.  However, medication was stopped due to the stabilization of his glaucoma.  The examination report went on to note that the Veteran does not have retinopathy or clinically significant macular edema.  As a result of the April 2016 remand, the claims file was returned to the same examiner that conducted the October 2013 VA examination for an addendum opinion on whether the Veteran's current eye disability is related to his service connected diabetes and/or hypertension.  The examiner issued a May 2016 VA examination report opining that it was less likely than not that the Veteran's disability was caused by his service or that it was caused by and/or aggravated by his diabetes and/or hypertension.  The examiner indicated that there was no pathology of glaucoma. 

This opinion is inadequate.  In the April 2016 remand, the Board directed that in formulating an opinion, the examiner should acknowledge and comment on all eye disability that was diagnosed since October 2008, including glaucoma.  The examiner, however, did not conduct a review of the Veteran's private medical examination nor the 2008 VA examination, and concluded that there was no current pathology.  In light of the Veteran's private examination and the November 2008 VA examination reporting to the contrary, the Board finds that the May 2016 examination addendum is inadequate because it was based on an inaccurate factual premise.  Subsequently, the examiner's opinion regarding the Veteran's current pathology and causality is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As such, a new VA examination is warranted by another examiner.

Finally, the Board finds that there has not been compliance with the Board's 2016 remand. See Stegall, supra.  In Apri 2016, the Board directed that the AOJ provide a copy of all medical records to the Veteran pursuant to a Freedom of Information Act (FOIA) request made in August 2014.  In June 2016, the Appeals Management Center (now Appeals Management Office) referred the FOIA request to the AOJ for appropriate action.  However, there is no indication of record that the Veteran's medical records were submitted to him pursuant to his August 2014 FOIA request.  On remand, the AOJ should take the appropriate steps to comply with the Veteran's FOIA request.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a complete copy of the requested documents from his claims file in accordance with the procedures for complying with a FOIA request.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  Schedule the Veteran for an examination in order to determine the nature and etiology of any diagnosed eye disability, including glaucoma.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is asked to accomplish the following: 

(a)  The examiner must determine what eye disability, including glaucoma, the Veteran has.  The examiner must address a November 2008 VA examination which indicates the presence of glaucoma, 2) the Veteran's July 2008 through November 2010 private medical examinations from Dr. Bizer's Vision World which indicates a diagnosis and treatment of glaucoma.

(b)  For any diagnosed eye disability, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in or is related to the Veteran's military service.

(c) For any diagnosed eye disability, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's diabetes and/or hypertension.  

4.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

